PRESENT:   All the Justices

THOMAS HENDERSON
                                                OPINION BY
v.     Record No. 120463                JUSTICE S. BERNARD GOODWYN
                                              April 18, 2013
AYRES & HARTNETT, P.C.


             FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                         Glen A. Tyler, Judge

     In this appeal, we consider whether the circuit court

erred in ordering Thomas Henderson to pay $130,000 to his

attorney from proceeds deposited with the circuit court

pursuant to a settlement agreement, and whether the circuit

court erred in denying Thomas Henderson a jury trial on the

attorney’s fee issue.    We also consider whether the circuit

court erred in refusing to allow an appeal bond pursuant to

Code § 8.01-676.1(C), which would have suspended execution of

its award.

                              Background

     Thomas Henderson (Henderson) retained Ayres & Hartnett,

P.C. as his counsel in two cases filed against Henderson by his

brother, James Henderson, in the Circuit Court of Northampton

County.    James Henderson filed two accounting actions against

Henderson, one in Henderson’s capacity as executor of the

Estate of Edmund Henderson and trustee of Edmund Henderson’s

trusts and as attorney-in-fact under a power of attorney for

Edmund Henderson, and the other in his capacity as executor of
the Estate of Mary M. Henderson and trustee of Mary M.

Henderson’s trusts.   James Henderson also asserted breach of

fiduciary duty claims against Henderson.

     The circuit court appointed an administrator c.t.a. who

oversaw an accounting of the assets in the trusts and estates,

and the distribution of the estates’ property.   The

administrator analyzed forensic accounting reports, bank

records, and explanations of transfers, and submitted a report

to the circuit court.

     The parties engaged in settlement discussions after the

administrator submitted his report and reached an agreement on

the eve of trial.   As part of the settlement, it was agreed

that Henderson would sell the decedents’ former real property

known as Wellington, allowing Henderson’s siblings, Elizabeth

Long and James Henderson, to recover the funds Henderson was

deemed to owe them because of his breach of fiduciary duties

and defalcations.   The circuit court, by order approving the

settlement and pursuant to the express terms of the settlement

agreement, retained jurisdiction over the cases pending

satisfaction of the settlement’s terms.

     A buyer entered into a contract to purchase Wellington.

At closing, the HUD-1 statement (HUD-1) specified a seller’s

expense of $130,000 in attorney’s fees to Ayres & Harnett to be

paid out of Henderson’s share of the sale proceeds.    Henderson


                                2
refused to finalize the sale of the property because he

disputed the inclusion and amount of the attorney’s fees to his

counsel in the HUD-1.

     Rather than jeopardize the sale of the property, all

parties agreed to go forward with the closing and to pay

certain proceeds from the sale, as reflected on the HUD-1, into

the court for future distribution as directed by the court.

After the proceeds were paid into court, the circuit court

allowed any party that contested disbursement of the retained

funds, in accordance with the original HUD-1, to object in

writing.   Henderson objected to the payment of Ayres &

Hartnett’s fees out of the sale proceeds.      The circuit court,

therefore, without objection, distributed the remaining

proceeds from the sale of Wellington, except Ayres & Hartnett’s

disputed attorney’s fees.

     Henderson retained new counsel and requested a jury trial

on the attorney’s fees dispute.       The circuit court denied the

jury trial request and tried the matter without a jury,

allowing the parties to present evidence on the propriety of

the attorney’s fees.

     The circuit court found that Ayres & Hartnett’s fees were

reasonable and ordered distribution of the $130,000 in sales

proceeds held by the court to Ayres & Hartnett.      Henderson

moved for the suspension of the execution of the award pending


                                  3
appeal.   The circuit court denied Henderson’s motion and

ordered the immediate distribution of the attorney’s fees to

Ayres & Hartnett on the day of its ruling.

     This Court granted an appeal on the following assignments

of error:

          1.   The Trial Court erred in awarding a
     judgment in favor of Ayres & Hartnett, P.C. in the
     amount of $130,000.

          2.   The Trial Court erred in overruling the
     request of the Appellant for trial by jury on the
     issue of attorney fees to be awarded to his own
     attorney.

          3.   The Trial Court erred in determining that
     it had jurisdiction to determine that the Appellant
     was indebted to Hartnett and in what amount.

          4.   The Trial Court erred in failing to order
     that the Appellant’s share of the settlement funds be
     paid to him without any deduction for attorney fees
     to be paid to his own attorney.

          5.   The Trial Court erred in refusing to
     suspend execution of the judgment order in accordance
     with Section 8.01-676.1 of the Code of Virginia.

                             Analysis

     Henderson argues that the circuit court erred in refusing

to suspend execution of the judgment pending appeal.   Henderson

claims he had a statutory right to a supersedeas bond, and that

the circuit court erred in ignoring this right.

     Ayres & Hartnett responds that a supersedeas bond was

inappropriate.   Code § 8.01-676.1 prevents the execution of a

judgment pending appeal.   Ayres & Hartnett asserts that in this



                                4
case, the funds had been paid into the court by the parties,

and the dispute was over the distribution of the funds, not

entry of a judgment.    Thus, it claims that Code § 8.01-676.1 is

not applicable.

     “Because the issue before this Court is one of statutory

interpretation, it is ‘a pure question of law which we review

de novo.’”    Brown v. Commonwealth, 284 Va. 538, 542, 733 S.E.2d
638, 640 (2012) (quoting Kozmina v. Commonwealth, 281 Va. 347,

349, 706 S.E.2d 860, 862 (2011)).    “[T]he plain, obvious, and

rational meaning of a statute is to be preferred over any

curious, narrow, or strained construction.”    Meeks v.

Commonwealth, 274 Va. 798, 802, 651 S.E.2d 637, 639 (2007)

(quoting Commonwealth v. Zamani, 256 Va. 391, 395, 507 S.E.2d
608, 609 (1998)).

     The plain language of Code § 8.01-676.1(C) governs our

analysis.    The statute states, in pertinent part:

     An appellant who wishes execution of the judgment or
     award from which an appeal is sought to be suspended
     during the appeal shall, subject to the provisions of
     subsection J, file an appeal bond or irrevocable
     letter of credit conditioned upon the performance or
     satisfaction of the judgment and payment of all
     damages incurred in consequence of such suspension,
     and . . . execution shall be suspended upon the
     filing of such security and the timely prosecution of
     such appeal.

Code § 8.01-676.1(C).    The plain language of Code § 8.01-

676.1(C) states that this section applies to judgments or



                                 5
awards.   Code § 8.01-669 defines judgment as including “a

decree, order, finding, or award.”   The circuit court’s order

of disbursement of the proceeds from the sale of Wellington to

Ayres & Hartnett was a judgment according to Code § 8.01-669.

Consequently, Code § 8.01-676.1(C) applies to the ordered

disbursement.

     This Court has stated that “[t]he purpose of the statute

is to secure payment of the full judgment amount and all

damages incurred as a result of the suspension.”    Tauber v.

Commonwealth, 263 Va. 520, 545, 562 S.E.2d 118, 131 (2002).      “A

lesser amount would undermine the security of the judgment to

which a prevailing party is entitled in the event that an

appellant does not succeed on appeal.”   Id.   Additionally, this

Court has held that a supersedeas bond “is one of indemnity,

the object of which is to secure to a successful litigant the

ultimate fruits of his recovery, in whole or in part, and to

insure him against loss from the possible insolvency of his

debtor, or from other cause, pending the appeal.”   National

Surety Co. v. Commonwealth, 125 Va. 223, 228, 99 S.E. 657, 658

(1919).

     In this case, the funds the court awarded to Ayres &

Hartnett were being held by the court.   Henderson requested

that the court continue to hold the funds pending the appeal

and set an appeal bond covering the damages that might be


                                6
incurred by Ayres & Hartnett because of the suspension, such as

the loss of interest on the $130,000 and costs that might be

assessed against Henderson.   The circuit court declined to do

so, ruling that Code § 8.01-676.1(C) was not applicable because

the funds were held by the court, and ordered immediate

disbursement of the funds.    The circuit court erred in not

setting a bond adequate to satisfy all damages resulting from

suspending execution of the judgment as required by Code §

8.01-676.1(C).

     Henderson also questions the authority of the circuit

court to decide the attorney’s fees issue because it was

collateral to the underlying litigation.    Henderson argues that

the circuit court erred in determining that it had jurisdiction

to resolve Ayres & Hartnett’s fee dispute with its client

because the subject matter of the estate litigation did not

involve the dispute over Ayres & Hartnett’s litigation fees.

He asserts that the estate litigation created the proceeds

deposited with the circuit court, that those funds belong to

the estate litigants, and that Ayres & Hartnett has no claim to

the funds.

     “The resolution of this appeal is determined by . . .

whether the trial court had jurisdiction to resolve [the

attorney’s fees] claim[] . . . .     [This] inquir[y] present[s]

questions of law which we review de novo.”     Country Vintner,


                                 7
Inc. v. Louis Latour, Inc., 272 Va. 402, 410, 634 S.E.2d 745,

750 (2006) (citation omitted).

     In Iron City Savings Bank v. Isaacsen, 158 Va. 609, 625,

164 S.E. 520, 525 (1932) (citations omitted), this Court

stated:

     Where some phase of the case alleged in a bill in
     chancery presents a good ground for equitable relief,
     and the court has acquired actual jurisdiction of all
     the parties, or of the res, necessary for the
     granting of some of the equitable relief to which the
     allegations of the bill entitle the complainant, a
     court of chancery may go on to a complete
     adjudication of the cause, even to the extent of
     establishing legal rights and administering legal
     remedies, which would otherwise be beyond the scope
     of its authority. In each such case the court is
     vested with a sound discretion to determine upon the
     facts and circumstances of the particular case,
     whether it is better to relegate the parties to a
     court of law for the establishment of their legal
     rights and the administration of legal remedies, or
     to go on and end the litigation by giving complete
     relief in the chancery cause.

Further, “in [an equity] case [the court] will not send the

parties back to a court of law, but will retain jurisdiction

for all purposes, and do complete justice between the parties.

This is true even where the proof may show that the complainant

is not entitled to the equitable relief prayed.”   Shield v.

Brown, 166 Va. 596, 601, 186 S.E. 33, 35 (1936).

     It is undisputed that the circuit court had equity

jurisdiction over the original trusts and estates cases.   The

parties in the trusts and estates cases, by agreement, paid the



                                 8
disputed proceeds from the sale of Wellington, the res, into

the circuit court for distribution by it.

     The circuit court had jurisdiction over the attorney’s

fees litigation because an equity court may decide a collateral

legal issue once it has the res necessary for the exercise of

its jurisdiction.   See Iron City Savings Bank, 158 Va. at 624-

25, 164 S.E. at 525 (“The potential jurisdiction of a court of

chancery, when properly invoked, is sufficient to sustain the

exercise of the power of the court to do all things necessary

or proper to perfect its actual jurisdiction and to preserve

the status quo while so doing; as for instance, by granting a

temporary injunction.   But if the parties or res necessary to

the exercise of the actual jurisdiction of the court to grant,

at least, some of the equitable relief proper under the

allegations of the bill are not subsequently brought under the

jurisdiction of the court, the jurisdiction of the court of

chancery [fails].”).

     As to the circuit court’s ability to award part of the res

held by the court to Ayres & Hartnett, Code § 54.1-3933 states

that a circuit court may order

     any fee or compensation to counsel to be paid out of
     money . . . under the control of the court, [if] the
     claim is in the bill, petition, or other proceeding,
     of which the parties interested have due notice, or
     [if] the parties are notified in writing that
     application will be made to the court for such decree
     or order.


                                 9
     Here, the HUD-1 stated that attorney’s fees purportedly

owed by Henderson to Ayres & Hartnett would be deducted from

Henderson’s share of the proceeds from the sale of Wellington.

It was agreed that the proceeds from the sale would be paid

into circuit court.   Henderson notified the court and Ayres &

Hartnett that he was contesting the payment of attorney’s fees

to his counsel as stated in the HUD-1.     Based on these facts,

the circuit court did not err in ruling it had the power to

determine the proper distribution of the proceeds deposited

with the court, including the disputed amount allegedly owed as

attorney’s fees.   See Code § 54.1-3933.

     Henderson also argues that even if the circuit court had

jurisdiction, it erred in overruling his request for a jury

trial and in awarding judgment in favor of Ayres & Hartnett in

the amount of $130,000. 1   The circuit court denied the request



     1
       In his briefs filed with this Court, Henderson does not
specifically address this argument regarding the amount of the
award, and merely restates the assignment of error. Because
“[t]he . . . general assignment[] of error [is] not
independently argued on brief[,] we will not consider [it].”
Lawlor v. Commonwealth, 285 Va. 187, 211, __ S.E.2d __, __
(2013) (citing Rule 5:27(d)). To the extent Henderson alleges
that the amount of attorney’s fees was not reasonable, there is
sufficient evidence in the record to support the $130,000
judgment. See Nelson v. Davis, 262 Va. 230, 234, 546 S.E.2d
712, 715 (2001) (“A finding of the chancellor on conflicting
evidence, heard ore tenus, carries the same weight as a jury’s
verdict and will not be disturbed on appeal unless it is
plainly wrong or without evidence to support it.”) (internal
quotation marks and citation omitted).

                                 10
because the original cases were in equity since they concerned

trust and estate disputes as well as requests for accountings.

In equity, a litigant has no constitutional right to a trial by

jury.    Wright v. Castles, 232 Va. 218, 222, 349 S.E.2d 125, 128

(1986); W.S. Forbes & Co. v. Southern Cotton Oil Co., 130 Va.
245, 263-64, 108 S.E. 15, 21 (1921).     Despite the merger of law

and equity procedure for civil cases, see Rule 3:1, there is no

general right to a jury trial for suits in equity; the trial

and decision of equity claims by the judge alone continues.

Rule 3:21(a).

        To obtain a jury trial in equity, one of two code

provisions may be utilized.     Code § 8.01-336(D) states: “In any

action in which a plea [in equity] has been filed to an

equitable claim, and the allegations of such plea are denied by

the plaintiff, either party may have the issue tried by jury.”

Code § 8.01-336(E) states:     “In any suit on an equitable claim,

the court may, of its own motion or upon motion of any party,

supported by such party’s affidavit that the case will be

rendered doubtful by conflicting evidence of another party,

direct an issue to be tried before an advisory jury.”

        Henderson never filed a plea in equity entitling him to a

jury trial.    Further, neither the circuit court nor any of the

parties ever moved for an advisory jury, rendering Code § 8.01-

336(E) inapplicable.     And while Rule 3:22(D) permits the court


                                  11
to order a jury trial of any claim or issue where the parties

consent, no such unanimous consent was obtained here.      No other

provision giving a right to a jury is implicated here. 2

     The dispute over attorney’s fees arose within the circuit

court’s equity jurisdiction over the original litigation, and

the “decision of equitable claims [is] by the judge alone.”

Rule 3:21(a).    Thus, the circuit court did not err in

overruling Henderson’s jury trial request.

                             Conclusion

     The circuit court erred in refusing Henderson’s request to

post an appeal bond and suspend the award pursuant to Code §

8.01-676.1.   However, the error is harmless because the circuit

court’s award to Ayres & Hartnett was proper.    Accordingly, for

the reasons stated above, we will affirm the judgment of the

circuit court.

                                                          Affirmed.




     2
       See Code § 55-153 (jury trial in equitable action to
quiet title); Code §§ 64.2-446(B), -448(C) (jury trial
concerning authenticity of a will).

                                 12